                                          Case 4:19-cv-07068-JSW Document 57 Filed 01/19/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHRISTINE CHANG,                              Case No. 19-cv-07068-JSW
                                                       Plaintiff,
                                   8
                                                                                       JUDGMENT
                                                v.
                                   9

                                  10     EZERY BEAUCHAMP, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the Court’s Order dismissing the complaint with prejudice, JUDGMENT is

                                  14   HEREBY ENTERED in favor of Defendants and against Plaintiff.

                                  15          IT IS SO ORDERED.

                                  16   Dated: January 19, 2021

                                  17                                               ______________________________________
                                                                                   JEFFREY S. WHITE
                                  18                                               United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
